Case 21-01298-JJG-13          Doc 46    Filed 06/23/21    EOD 06/23/21 13:38:09          Pg 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 21-01298-JJG-13

 David Leigh Mountjoy                             Chapter 13

 Debtor.                                          Judge Jeffrey J. Graham

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of

Wilmington Savings Fund Society, FSB, not in its individual capacity but solely as certificate

trustee of Bosco Credit II Trust Series 2010-1, in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
Case 21-01298-JJG-13         Doc 46     Filed 06/23/21     EOD 06/23/21 13:38:09         Pg 2 of 2




                                 CERTIFICATE OF SERVICE

I certify that on June 23, 2021, a copy of the foregoing Notice was filed electronically. Notice of
this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Davina L. Curry, Debtor’s Counsel
       thecurrylawfirm@gmail.com

       Ann M. DeLaney, Trustee
       ecfdelaney@trustee13.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on June 23, 2021, a copy of the foregoing Notice was mailed by first-class
U.S. Mail, postage prepaid and properly addressed to the following:

       David Leigh Mountjoy, Debtor
       1236 Crabapple Road
       Franklin, IN 46131

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Attorney for Creditor
